DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Fig. 1).
Regarding claim 1, Mueller (Fig. 1) discloses an amplifier circuit comprising an amplifier (12a) which receives the RF input signal (the signal applying to the input terminal 10’a) and bias voltage (the signal applying to the bias terminal 18j), an input matching circuit (32, 34) which is connected to an input side of the amplifier (12a) and configured to match impedance, a protection circuit (33a, 33b) which is connected to a node (10’b) in a path between the input matching circuit (32, 34) and the amplifier (12a) and the bias voltage (the signal applying to the bias terminal 18j) not being applied to the node (10’b), and wherein the protection circuit (33a, 33b) comprises a first diode (33a) which is connected between the node (10’b) and ground (ground) and a second diode (33b) which is connected in parallel with the first diode (33a) and between the node (10’b) and ground (ground) with an opposite forward direction than the first diode (33a). As described above, Mueller (Fig. 1) discloses all the limitations in claim 1 except for that the threshold voltage of each of the first diode and the second diode is greater than a maximum voltage amplitude of the input RF signal at the node and is less than a difference between a withstand voltage of the amplifier and the bias voltage. It would have been 
Regarding claim 11, wherein the first diode (33a) and the second diode (33b) are two terminal diodes comprising silicon, the amplifier (12a) comprises one transistor, an amplifier transistor (12a) of the one (12a) amplifier transistor, and an amplifier transistor (12a) of the one transistor (12a) that is closest to an input terminal (10’a) of the amplifier (12a) is a FET (12a) comprising silicon. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Fig. 5).
Regarding claim 2, Murakami (Fig. 5) discloses an amplifier circuit comprising an amplifier (105) which receives the RF input signal (the signal applying to the input terminal 101) and bias voltage (BIAS VOLTAGE), an input matching circuit (102) which is connected to an input side of the amplifier (105) and configured to match impedance, a protection circuit (103-2) which is connected to a node (the node between the elements 102 and 104) in a path between the input matching circuit (102) and the amplifier (105) and the bias voltage (BIAS VOLTAGE) being applied to the node (the node between the elements 102 and 104), and wherein the protection circuit (103-2) comprises a first diode (121) which is connected between the node (the node between the elements 102 and 104) and ground (ground) and a second diode (122) which is connected in parallel with the first diode (121) and between the node (the node between the elements 102 and 104) and ground (ground) with an opposite forward direction than the first diode (121). As described above, Murakami (Fig. 5) discloses all the limitations in claim 2 except for that the threshold voltage of each of the first diode and the second diode is greater than a maximum voltage amplitude of the input RF signal at the node and is less than a difference between a withstand voltage of the amplifier and the bias voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain threshold voltages for the first 
Regarding claim 12, wherein the first diode (121) and the second diode (122) are two terminal diodes comprising silicon, the amplifier (105) comprises one or more transistors, an amplifier transistor (113, 114) of the one or more amplifier transistor (113, 114), and an amplifier transistor (113, 114) of the one or more transistors (113, 114) that is closest to an input terminal (101) of the amplifier (105) is a FET (113, 114) comprising silicon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Fig. 1) in view of Noto et al (Fig. 16).
Mueller (Fig. 1) discloses all the limitations in claim 3 except for that the first diode or the second diode comprises a plurality of diodes. Noto et al (Fig. 16) discloses an electronic device comprising a first diode (8a) or the second diode (12a) comprises a plurality of diodes (two diodes in 8a and two diodes in 12a). It would have been obvious to substitute Noto et al’s diodes (8a and 12a in Fig. 16 of Noto et al) in place of Mueller’s diodes (33a and 33b) since Mueller discloses a generic diodes thereby suggesting that any equivalent diodes would have been usable in Mueller’s reference.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Fig. 5) in view of Noto et al (Fig. 16).
Murakami (Fig. 5) discloses all the limitations in claim 4 except for that the first diode or the second diode comprises a plurality of diodes. Noto et al (Fig. 16) discloses an electronic device comprising a first diode (8a) or the second diode (12a) comprises a plurality of diodes (two diodes in 8a and two diodes in 12a). It would have been obvious to substitute Noto et al’s diodes (8a and 12a in Fig. 16 of Noto et al) in place of Murakami’s diodes (121 and 122 in Fig. 5 of Murakami) since Murakami discloses a generic diodes thereby suggesting that any equivalent diodes would have been usable in Murakami’s reference.
Allowable Subject Matter
Claims 5-10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2662